Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on May 4th, 2021has been received and entered.
Claims 10, 12, 14, 17, and 18 have been amended.
Claim 11 has been canceled.
Claims 19-21 have been added.
Claims 10 and 12-21 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Douglas Holtz (Registration Number 33,902) on May 19th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claims 13 and 15.
Please amend claims 10, 12, 14, 17, 18, 19, 20, and 21 as follows:

	a programming board which is a tangible object that can be directly and physically touched in real space, and which includes:
a planar shape indication section which receives at least one first user operation for indicating a planar shape by specifying two or more portions among a plurality of portions arranged at different positions in a planar direction of the planar shape indication section; and 
a height reception section which receives at least one second user operation for indicating a height that is a position in a direction intersecting with a plane of the planar shape or a displacement amount of the height in association with a portion of any of the two or more portions; 
	one or more height indication sections each of which indicates a height in the intersecting direction or a displacement amount of the height, and each of which is a tangible object that can be directly and physically touched in real space and is structured to be stackable on the programming board by a user and detected by the programming board when stacked thereon; and
a hardware processor which generates a command list for moving a control target section along a three-dimensional shape indicated by the planar shape indication section and the height reception section,
wherein the height reception section is provided on any of the portions, and receives the at least one second user operation in response to an operation of arranging the one or more height indication sections to correspond to any of the portions,
wherein the programming board further comprises:
a parameter value reception section which receives at least one third user operation for indicating a parameter value for defining a state of the control target section in association with a portion of any of the two or more portions; and
a function reception section which receives at least one fourth user operation for setting a function to be executed by the control target section in association with any of the portions;
wherein the programming device further comprises: 
one or more parameter value indication sections each of which indicates a parameter value that defines the state of the control target section; and
one or more function setting sections each of which indicates a function that is performed by the control target section,
wherein the parameter value reception section is provided on any of the portions, and receives the at least one third user operation in response to an operation of arranging the one or more parameter value indication sections to correspond to any of the portions, and
wherein the function reception section is provided on any of the portions, and receives the at least one fourth user operation in response to an operation of arranging the one or more function setting sections to correspond to any of the portions.

Claim 11 (Canceled).

Claim 12. (Currently Amended) The programming device according to claim 10,
	
wherein the hardware processor moves the control target section along a route corresponding to the planar shape indicated by the planar shape indicating section or along a route corresponding to a three-dimensional shape whose shape projected onto the plane in the direction intersecting with the plane is equal to the planar shape, and generates a command list by which a state of the control target section is changed based on the parameter value when the control target section is at a position corresponding to any of the portions on the route.

Claim 13 (Canceled).

Claim 14. (Currently Amended) The programming device according to claim 10, 

wherein the hardware processor generates a command list by which the control target section performs the function when the control target section is at a position corresponding to any of the portions.

Claim 15 (Canceled).

Claim 17. (Currently Amended)  A programming method that is executed by a programming device including (i) a programming board which is a tangible object that can be directly and physically touched in real space, and which includes (a) a planar shape indication section, (c) a parameter value reception section, and (d) a function reception section, (ii) one or more height indication sections each of which is a tangible object that can be directly and physically touched in real space and is configured to be stacked on the programming board by a user and detected by the programming board when stacked thereon, (iii) one or more parameter value indication sections, (iv) one or more function setting sections, and (v) a hardware processor, the method comprising:
	receiving, by the planar shape indication section of the programming device, at least one first user operation for indicating a planar shape by specifying two or more portions among a plurality of portions arranged at different positions in a planar direction of the planar shape indication section; 
receiving, by the height reception section of the programming device, at least one second user operation for indicating a height that is a position in a direction intersecting with a plane of the planar shape or a displacement amount of the height in association with a portion of any of the two or more portions; and 
generating, by the hardware processor of the programming device, a command list for moving a control target section along a three-dimensional shape indicated by the planar shape indication section and the height reception section,
wherein each of the one or more height indication sections indicates a height in 
wherein the height reception section is provided on any of the portions, 
wherein said receiving by the height reception section comprises receiving the at least one second user operation in response to an operation of arranging the one or more height indication sections to correspond to any of the portions,
wherein the method further comprises:
receiving, by the parameter value reception section of the programming device, at least one third user operation for indicating a parameter value for defining a state of the control target section in association with a portion of any of the two or more portions, and
receiving, by the function reception section of the programming device, at least one fourth user operation for setting a function to be executed by the control target section in association with any of the portions,
wherein each of the one or more parameter value indication sections indicates a parameter value that defines the state of the control target section,
wherein each of the one or more function setting sections indicates a function that is performed by the control target section,
wherein the parameter value reception section is provided on any of the portions, and said receiving by the parameter value reception comprises receiving the at least one third user operation in response to an operation of arranging the one or more parameter value indication sections to correspond to any of the portions, and
wherein the function reception section is provided on any of the portions, and said receiving by the function reception section comprises receiving the at least one fourth user operation in response to an operation of arranging the one or more function setting sections to correspond to any of the portions.

Claim 18. (Currently Amended) A non-transitory computer-readable storage medium having a program stored thereon that is executable by a computer of a programming device including (i) a programming board which is a tangible object that can be directly and physically touched in real space, and which includes (a) a planar shape indication section, (c) a parameter value reception section, and (d) a function reception section, (iii) one or more parameter value indication sections, and (iv) one or more function setting sections, the program being executable by the computer to cause the computer to actualize functions comprising:
	causing the planar shape indication section of the programming device to receive at least one first user operation for indicating a planar shape by specifying two or more portions among a plurality of portions arranged at different positions in a planar direction of the planar shape indication section; 
	causing the height reception section of the programming device to receive at least one second user operation for indicating a height that is a position in a direction intersecting with a plane of the planar shape or a displacement amount of the height in association with a portion of any of the two or more portions; and

wherein each of the one or more height indication sections indicates a height in the intersecting direction or a displacement amount of the height, 
wherein the height reception section is provided on any of the portions, 
wherein said causing the height reception section to receive at least one second user operation comprises causing the height reception to receive the at least one second user operation in response to an operation of arranging the one or more height indication sections to correspond to any of the portions,
wherein the program is executable by the computer to cause the computer to actualize further functions comprising:
causing the parameter value reception section of the programming device to receive at least one third user operation for indicating a parameter value for defining a state of the control target section in association with a portion of any of the two or more portions, and
causing the function reception section of the programming device to receive at least one fourth user operation for setting a function to be executed by the control target section in association with any of the portions,
wherein each of the one or more parameter value indication sections indicates a parameter value that defines the state of the control target section; 
wherein each of the one or more function setting sections indicates a function that is performed by the control target section;
wherein the parameter value reception section is provided on any of the portions, and said causing the parameter value reception to receive the at least one third user operation comprises causing the parameter value reception section to receive the at least one third user operation in response to an operation of arranging the one or more parameter value indication sections to correspond to any of the portions; and
wherein the function reception section is provided on any of the portions, and said causing the function reception section to receive the at least one fourth user operation comprises causing the function reception section to receive the at least one fourth user operation in response to an operation of arranging the one or more function setting sections to correspond to any of the portions.

Claim 19. (Currently Amended) The programming device according to claim 10, 
wherein the one or more height indication sections are structured to be stackable on top of each other in the intersecting direction, and 
wherein the height is further specified based on a number of the one or more height indication sections stacked on top of each other in the intersecting direction and arranged to correspond to said any of the portions on the programming board.

Claim 20. (Currently Amended) The programming method according to claim 17, 
wherein the one or more height indication sections are structured to be stackable on top of each other in the intersecting direction, and 
wherein, in said receiving by the height reception section, the height is further specified based on a number of the one or more height indication sections stacked on 

Claim 21. (Currently Amended) The programming method according to claim 18, 
wherein the one or more height indication sections are structured to be stackable on top of each other in the intersecting direction, and 
wherein, in said causing the height reception section to receive at least one second user operation, the height is further specified based on a number of the one or more height indication sections stacked on top of each other in the intersecting direction and arranged to correspond to said any of the portions on the programming board.

--End--

Allowable Subject Matter
Claims 10, 12, 14, and 16-21 are allowed and renumbered as 1-9.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Shorr et al. (US Publication No. 2008/0213735), discloses educational device, which includes one or more of three-dimensional manipulative figures/objects that can releasably adhere to the pages of a storybook or to some type of play board  and also can be arranged into various positions by a user. Moreover, Christian Bjorge Thoresen et al. (Numerical Simulation of Mutual Capacitance Touch Screens for Ungrounded Objects – IEEE, 2017 – hereinafter, Thoresen), another prior art of record, discloses detect the presence of untouched .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        May 22nd, 2021